DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/26/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the first magnet" and “the second magnet” in line 2.   There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,  5-7 and 13  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Hong et al US Patent 10, 199,154.
Hong et al discloses    a coil component comprising: a laminate including: a support member 15  having a first surface and a second surface opposed to the first surface; and a conductive layer  21R forming a circuit element overlying the first surface of the support member ; and  a magnetic metal powder  layer  11 over the conductive layer, wherein a first edge surface of the magnetic metal powder  layer is coplanar with a first edge surface of the laminate, and wherein a second edge surface of the magnetic metal powder  layer is coplanar with a second edge surface of the laminate.
 	Hong et al states that the support member 15 may be an insulating substrate formed of an insulating resin. As the insulating resin, a thermosetting resin such as an epoxy resin, a thermoplastic resin such as polyimide, a resin formed by impregnating a reinforcing material such as a glass fiber or an inorganic filler in the thermosetting resin and the thermoplastic resin, for example, pre-preg, or the like may be used.  Therefore, the support member is capable of being composed of a dielectric material. 
With regards to claim 5, the support member is a first dielectric layer, the laminate further including an  insulating film 42  between the conductive layer and the magnetic metal powder  layer. 
With regards to claims 6,  the conductive layer is a first conductive layer, the laminate further including a second conductive layer 23R overlying the second surface of the support member , wherein the magnetic  metal powder layer is a first magnetic layer, the apparatus further comprising a second magnetic metal powder  layer 12  over the second conductive layer, wherein a first edge surface of the second magnetic metal powder  layer is coplanar with the first edge surface of the laminate, and wherein a second edge surface of the second magnetic  metal powder layer is coplanar with the second edge surface of the laminate.
With regards to claim 7, the circuit element includes a first transformer coil 21R  overlying the first surface of the dielectric layer, and wherein the second conductive layer forms a second transformer coil 23R  overlying the second surface of the dielectric layer.
Hong et al discloses   a coil component comprising:  a laminate including: a support  member 15  having a first surface and a second surface opposed to the first surface;  a first conductive layer forming a first transformer coil  21R overlying the first surface of the support member;  and a second conductive layer forming a second transformer coil 23R overlying the second surface of the dielectric layer; a first magnetic metal powder layer 11 over the first conductive layer, wherein a first edge surface of the  first magnetic metal powder layer is coplanar with a first edge surface of the laminate, and wherein a second edge surface of the  first magnetic metal powder layer is  coplanar with a second edge surface of the laminate; and a second  magnetic metal powder layer 12 over the second conductive layer, wherein a first edge surface of the second  magnetic metal powder layer is coplanar with the first edge surface of the laminate, and wherein a second edge surface of the second magnetic layer is coplanar with the second edge surface of the laminate. (per claim 13) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al US Patent 10, 199,154 in view Chuang et al US Patent Application Publication 2020/0006245.
The above 35 USC 102 rejection discusses the Hong et al reference. 
Thus, Hong et al is shown to teach all the limitations of the claim with the exception an adhesive  film between the laminate  and the magnetic  layer. 
Chuang et al discloses in paragraph [0031]  the magnetic layer 102 and the dielectric layer 104 are individually coated with an insulating adhesive material. In some embodiments, an insulating adhesive layer is placed between each magnetic layer 102 and dielectric layer 104 in the first multilayer stack 103a. The insulating adhesive layer defines a top surface and a bottom surface of the first multilayer stack 103a. 
One of ordinary skill in the art would have  to provide an adhesive  film between the laminate  and the magnetic  layer.
 The motivation for this modification would have been to provide a means of connecting the layers.  
	Allowable Subject Matter
Claims 17-23 are allowed.
Claims 2, 3,  8-10, 12 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   With regards to claims 17-23, the prior art of record does not  disclose or fairly teach the specific circuit configuration with emphasis on conductive layer forming an array of circuit elements and bond pads overlying the first surface of the dielectric layer, the bond pads providing electrical connections to each of the array of circuit elements, wherein the patterned magnetic layer includes openings with the bond pads exposed within the openings; and cutting the attached patterned magnetic layer and the laminate in unison to form laminate magnet assemblies, each of the laminate magnet assemblies including singulated circuit elements with magnets cut from the patterned magnetic layer attached to the singulated circuit elements with the adhesive. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln  Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






September 28, 2022
/K.E.G/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Samuel S Outten/Primary Examiner, Art Unit 2843